         Case 3:21-cv-00015-BSM Document 2 Filed 01/21/21 Page 1 of 1


             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

SHAVONDA SMITH                                                  PLAINTIFF

v.                         No. 3:21-cv-15-DPM

PAXTON MEDIA GROUP, LLC and
DAVID M. PAXTON, President and CEO,
Individually and in His Official Capacity                  DEFENDANTS

                                    ORDER
        The Jonesboro Sun newspaper, now called The Sun, is on my recusal
list.   This case arises from Smith's work with that newspaper.           I
therefore recuse. 28 U.S.C.   §   455(a). The Clerk must reassign this case
at random by chip exchange.
        So Ordered.


                                                            v
                                           D .P. Marshall Jr.
                                           United States District Judge
